Title: From George Washington to the Commissioners for the District of Columbia, 5 September 1793
From: Washington, George
To: Commissioners for the District of Columbia


          
            Gentlemen,
            Philadelphia Sep: 5th 1793
          
          Mr Winstanley, a celebrated Landskip Painter, is disposed to take a view of the Federal
            City, or of the grounds in the vicinity of it. As you will be there about the time he
            may arrive, I take the liberty of giving him this letter of introduction to you.
          His designs are more extensive—and I have suggested the Great & little Falls; the
            passage of the River Potomac through the Blew Mountains—the Natural bridge; &ca as
            grand objects. I am always Your Most Obedt Sert
          
            Go: Washington
          
        